Per Curiam.

The right of the jury to consider the benefit derived from the overflowing, we think necessarily resulted from the issue they were to try. The general question of damage was before them.1
In regard to the instruction, that the evidence of overflowing should be restrained to the time specified in the complaint, it appears that the complainant was allowed, in order to show the effect of the overflowing during that period, to prove the effect of former deposits of sawdust, &c., and the jury have found that the overflowing did not occasion any damage. The question therefore as to the time of the damage is one of formality, the same facts, by which the complainant wished to prove an annual damage, being in evidence on the point whether any damage had been sustained; so that even if the judge were wrong in his direction, which we are not disposed to think, still there is no ground for a new trial.
Judgment according to verdict.

 See Revised Stat. c. 116, § 15.